Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s response filed 12/22/2020 has been entered.  Examiner acknowledges the following by applicant: 
Claims 1-42, 49, 51-55 had/have been canceled.
Claims 43 and 50 have been amended.
Claims 56-71 are newly added.
Note: On 4/16/2020, applicant elected Applicants elect the IPD080Aa polypeptide sequence of SEQ ID NO: 160 encoded by the nucleic acid sequence of SEQ ID NO: 1, without traverse. 
In summary, claims 43-48, 50, 56-71 are pending and examined in this office action.  Elected species is examined, non-elected species stand to be withdrawn. 

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
The 102 rejection to claim 50 is withdrawn in view of claim amendment.  
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 7/24/2020, and/or necessitated by the applicant’s 

Claim Rejections - 35 USC § 112 for indefiniteness
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 44, 46-48, and new claims 56-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   

Regarding claims 44, 46-48, claims depend on claim 40 that has been canceled.  Therefore the claims are indefinite. 
Appropriate corrections are required.  
For compact prosecution, claims 44 and 46 are interpreted as depending on claim 43.
However, the interpreted claim 44 is objected for duplicating claim 45, as analyzed below. 

Regarding new claims 56-66, claims recite “the insecticidal polypeptide of claim 43”.  

Claims 65-66 are included because they depend on claim 56 but do not cure the deficiency of if meaning to further limit the recombinant polynucleotide of claim 43, or meaning to be drawn to oligomer pore comprising insecticidal polypeptide. 
The metes and bounds of the claims are unclear for one skill in the art to carry out the invention.  
Appropriate corrections are required.  

Claim Objections
As analyzed above, claims 44 is interpreted as depending on claim 43. 
Claims 44 (and dependent claims 47-48) is objected to under 37 CFR § 1.75 as being a substantial duplicate of claim 45. 
Claim 45 recites “a transgenic plant comprising the DNA construct of claim 43”.  
Claim 44 recites “a transgenic plant comprising the polynucleotide of claim 43” (as interpreted.  
The DNA construct of claim 43 comprises a (recombinant) polynucleotide ONLY.  
Thus, the transgenic plant of claims 44 and 45 are the same in content. Therefore, claims 44 and 45 are substantial duplicates or are so close in content.  
.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claims 67-71 are objected for informalities:
Claims are drawn to composition, method and recombinant polynucleotide that depend on the “insecticidal polypeptide of claim 43”.  However, claim 43 is drawn to DNA construct comprising polynucleotide, not to insecticidal polypeptide.  
Thus, it is suggested to amend the claims to depend on a claim that is drawn to “insecticidal polypeptide”. For example, claim 56 is drawn to “insecticidal polypeptide”.  
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate corrections are required. 

Interpretation of claims 56-66, and 69
As analyzed above, it is unclear if claims 55-66 mean to further limit the recombinant polynucleotide of claim 43, or mean to be drawn to insecticidal polypeptide. 
For compact prosecution, by BRI, claims 56-64 are interpreted as either as (1) mean to further limit the recombinant polynucleotide of claim 43, or as (2) independent claims to claim insecticidal polypeptides.  
For example, claim 56 is interpreted as 

 (2) An insecticidal polypeptide having at least 75% sequence identity to SEQ ID NO: 160, wherein the following aerolysin type three-domain structure is present……
Claims 57-64 are interpreted the same way as that of claim 56.   

Regarding claims 65-66 (depending on claim 56), they clearly claim “An oligomeric pore”.  
Thus, for compact prosecution:
If claim 56 means an insecticidal polypeptide having at least 75% sequence identity to SEQ ID NO: 160, wherein the following aerolysin type three-domain structure is present……, claim 65 is interpreted as depending on claim 56 (without amending); 
If claim 56 means to further limit the recombinant polynucleotide of claim 43, claim 65 is interpreted as an independent claim “RESPONSE TO THE NON-FINAL OFFICE ACTION DATED JULY 24, 2020Page 6An oligomeric pore comprising a plurality of the insecticidal protein having at least 75% sequence identity to SEQ ID NO: 160, wherein the following mushroom-like pore structure is present:a) a stem barrel forming a pore channel; b) a collar; c) a rivet; and d) a cap”.  
By BRI, either interpretation applies. 

claim 69, “recombinant polynucleotide” is interpreted as in the specification ([0090]): a “recombinant” nucleic acid molecule (or DNA) is used herein to refer to a nucleic acid sequence (or DNA) that is in a recombinant bacterial or plant host cell.  

Claim Rejections - 35 USC § 112
Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 43-48, 50, 56-62, 65-71 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 63 and 64 recites 90% and 100% sequence identity to SEQ ID NO: 160, thus are excluded from the rejection.  
Note: regarding claim 64, the exclusion is for SEQ ID NO: 160 (the elected species) only, not for the withdrawn species.  

as either as (1) mean to further limit the recombinant polynucleotide of claim 43, or as (2) independent claims to claim insecticidal polypeptides.  
Claims are broadly drawn to genus of DNA construct comprising polynucleotides encoding genus of polypeptides having at least 75% sequence identity to SEQ ID NO: 160, the genus of peptides polypeptides having at least 75% sequence identity to SEQ ID NO: 160, the genus of compositions, oligomeric pores, polynucleotides encoding the peptides, constructs, transgenic plants, and the methods of using.  
The claimed function is that the genus of peptides have insecticidal activity. 

To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  

The specification describes SEQ ID NO: 160 from Huperzia phlegmaria, and performed structure modeling using bioinformatics tools ([0021]-[0025], fig 7-11). The specification also demonstrated insecticidal activity of SEQ ID NO: 160 against Lepidoptera insects by transfecting SEQ ID NO: 1 encoding SEQ ID NO: 160 to E coli, and by contacting purified SEQ ID NO: 160 to some Lepidoptera insects (example 5, [0417]-[0418]).  
However, in claim 43, applicant claims each and every polynucleotide encoding each and every peptide that has at least 75% sequence identity to SEQ ID NO: 160.  
The specification does not describe the common structure feature of the genus of peptides having at least 75% sequence identity to SEQ ID NO: 160 and the association to the claimed function of insect resistance.  
The specification uses sequence alignment and bioinformatics tools to identify homologous of SEQ ID NO: 160 ([0052]-[0053]).  And sequences having at least 75% sequence identity to SEQ ID NO: 160 including variants of SEQ ID NO: 160, and the artificial variants made by site-directed mutagenesis ([0044]-[0045], [0166]).  The mutated variants include amino acid substitutions, deletions and insertions ([0009], [0058]).  
In prior art, those variants identified by bioinformatics tools and made by amino acid substitutions, deletions and insertions, are not reliable to indicate the structure and function relationship.  
For example, Friedberg (Automated protein function prediction--the genomic challenge. Brief. Bioinformatics. 7:225-242, 2006) teaches that homology-based transfer is not reliable for functional annotation even with high- alignment percentages (page 227, second column). 
The majority of the homolog sequences selected by bioinformatics tools have at least 90% sequence identities to SEQ ID NO: 160 (page 156 of the specification, example 6, tables 3-6).  
Only SEQ ID NOs: 238-239, 261-272 are below 90% (p161, table 4).  None of the SEQ ID NOs: 238-239, 261-272 below 90% sequence identity to SEQ ID NO: 160 shows insecticidal activity (p164-165, table 7). 
Thus a sequence below 90% identity to SEQ ID NO: 160 is unlikely have insecticidal activity. 
Any ordinary skill in the art would realize that variants and mutants having amino acid substitutions, deletions or insertions have unchanged, loss or reduced, or increased activities as compared to the original peptides.  Critically, Kumar et al (Analysis of Mutations in the Pore-Forming Region Essential for Insecticidal Activity of a Bacillus thuringiensis d-Endotoxin. JOURNAL OF BACTERIOLOGY, p. 6103–6107, 10/1999) demonstrated that many of the mutants (amino acid substitutions) made by site-directed mutagenesis lead to loss of insect toxicity of zeta-endotoxin (p6103, abstract; p6104, right col, 2nd para; p6105, right col, 1st para).  Many of the mutants are rd para), within 75% sequence identity to the original peptide.  Thus site-directed mutagenesis is not consistent or reliable.  
Please note that according to specification, “IPD080 polypeptide” can be any polypeptide having insecticidal activity, and SEQ ID NO: 160 is an “IPD080 polypeptide” ([0033]).  Thus the above art of Kumar et al applies to “IPD080 polypeptide”.  
Regarding claims 56-62, 65-52, firstly, each of the claim only recites part of the structural characteristics of SEQ ID NO: 160, thus are not sufficient to have insecticidal activity as SEQ ID NO: 160 does; secondly and more critically, the each species of the broadly claimed genus unlikely share all of the structural characteristics of SEQ ID NO: 160 (as claimed in claims 56-62, 65-52. Thus the claims do not cure the deficiency.  
Regarding representative number of species, SEQ ID NO: 160 is a peptide of 297 amino acids.  For at least 75% sequence identity, up to 25%, or 74 amino acids, can be substituted, deleted, or added. Thus, (74+73+72 ...... +3+2+1) amino acids can be substituted, deleted, or added.  In addition, each position can be substituted with 19 amino acids, and each peptide species of the genus can be 223-371 amino acids long.    
Without continuing the math, applicant claims an extremely large number of species.  As analyzed above, they are heterologous in structure, and unlikely associated to the insecticidal activity as SEQ ID NO: 160 is.  
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.   
Dependent claims do not have limitations to overcome the rejection thus are included.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 56-64, 67-68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon (natural product, natural process and abstract idea) without significant more. 
As analyzed above, claims 56-64 are interpreted as either as (1) mean to further limit the recombinant polynucleotide of claim 43, or as (2) independent claims to claim insecticidal polypeptides.  
Thus, claims 56-64 recite insecticidal polypeptide having at least 75% sequence identity to SEQ ID NO: 160, including SEQ ID NO: 160. 
Dependent claims also recite the structures of the insecticidal polypeptide; oligomeric pore comprising a plurality of the insecticidal protein, and composition comprising the insecticidal polypeptide, and method of contact.  
The specification does not disclose if SEQ ID NO: 160 is product of nature.  According to sequence listing and sequence search, SEQ ID NO: 160 is natural peptide from Huperzia phlegmaria (an epiphytic species native to rainforests in Madagascar, some islands in the Indian Ocean, Asia, Australasia and many Pacific Islands), and is called IPD080 ([0009]).  
In addition, natural variants thereof can be identified ([0166]).  

Claim 67 recites a compositions comprising insecticidal polypeptides of claim 1 (without any addition), thus is natural product like the insecticidal polypeptides.   
Therefore, above claims recite natural products, and are rejected by 35 U.S.C. 101. 

Regarding claim 68, the claim recites a method comprising ONLY step of contacting insect pest with the insecticidal polypeptide of claim 43.  
According to Tassel Ferns and Clubmosses-Australian Plant Information_2005, insects naturally contact and infect Huperzia including H. phlegmaria (p2, 5th-9th para; p3, 1st para; last figure).   
As analyzed above, the insecticidal polypeptide SEQ ID NO: 160 exists naturally in H. phlegmaria.  Thus contacting insect pest with the insecticidal polypeptide SEQ ID NO” 160 is a natural phenomenon (process).   
The step does not have any non-natural element added. 
Therefore, the method step in claim 68 is a natural phenomenon (process), and are rejected by 35 U.S.C. 101. 

In view of specification ([0090] and claim interpretation above, claim 69 is not rejected by 35 U.S.C. 101.  


Remarks
There is no art teaching any peptide sequence having at least 75% sequence identity to SEQ ID NO: 160, or polynucleotide sequence encoding peptide sequence having at least 75% sequence identity to SEQ ID NO: 160, thus no art rejection is made. 
The closest art and sequence matches are filed and listed below: 
The following sequences encodes a peptide having 65% sequence identity to instant SEQ ID NO: 160.  The sequence is from microorganism (Methanosarcina barkeri str. Fusaro).  However, there is no teaching that the sequence has insecticidal activity: 
Against instant SEQ ID NO: 160

CP000099/c
LOCUS       CP000099             4837408 bp    DNA     circular BCT 28-JAN-2014
DEFINITION  Methanosarcina barkeri str. Fusaro, complete genome.
ACCESSION   CP000099 AAAR03000000 AAAR03000001-AAAR03000069
VERSION     CP000099.1
DBLINK      BioProject: PRJNA103
            BioSample: SAMN02598252
KEYWORDS    .
SOURCE      Methanosarcina barkeri str. Fusaro
  ORGANISM  Methanosarcina barkeri str. Fusaro
            Archaea; Euryarchaeota; Methanomicrobia; Methanosarcinales;
            Methanosarcinaceae; Methanosarcina.
REFERENCE   1  (bases 1 to 4837408)
  AUTHORS   Copeland,A., Lucas,S., Lapidus,A., Barry,K., Detter,J.C.,
            Glavina,T., Hammon,N., Israni,S., Pitluck,S., Goodwin,L.A.,
            Saunders,E.H., Schmutz,J., Larimer,F., Land,M., Anderson,I. and
            Richardson,P.
  TITLE     Complete sequence of chromosome 1 of Methanosarcina barkeri str.
            fusaro
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 4837408)
  AUTHORS   Copeland,A., Lucas,S., Lapidus,A., Barry,K., Detter,J.C.,
            Glavina,T., Hammon,N., Israni,S., Pitluck,S., Goodwin,L.A.,
            Saunders,E.H., Schmutz,J., Larimer,F., Land,M., Anderson,I. and
            Richardson,P.
  TITLE     Direct Submission
  JOURNAL   Submitted (08-AUG-2005) US DOE Joint Genome Institute, 2800
            Mitchell Drive B100, Walnut Creek, CA 94598-1698, USA
REFERENCE   3  (bases 1 to 4837408)
  AUTHORS   Copeland,A., Lucas,S., Lapidus,A., Barry,K., Detter,J.C.,
            Glavina,T., Hammon,N., Israni,S., Pitluck,S., Goodwin,L.A.,
            Saunders,E.H., Schmutz,J., Larimer,F., Land,M., Anderson,I. and
            Richardson,P.
  TITLE     Direct Submission
  JOURNAL   Submitted (01-JUN-2006) US DOE Joint Genome Institute, 2800
            Mitchell Drive B100, Walnut Creek, CA 94598-1698, USA

COMMENT     URL -- http://www.jgi.doe.gov
            Source DNA and bacteria available from Kevin Sowers
            (sowers@umbi.umd.edu)
            Whole genome sequencing and draft assembly at JGI-PGF
            Finishing done by JGI-LANL
            Quality assurance done by JGI-Stanford
            Annotation done by JGI-ORNL and JGI-PGF
            Contacts: Paul Richardson (microbes@cuba.jgi-psf.org)
            Finished microbial genomes have been curated to close all gaps with
            greater than 98% coverage of at least two independent clones. Each
            base pair has a minimum q (quality) value of 30 and the total error
            rate is less than one per 50000.
FEATURES             Location/Qualifiers
     source          1..4837408
                     /organism="Methanosarcina barkeri str. Fusaro"
                     /mol_type="genomic DNA"
                     /strain="Fusaro"
                     /db_xref="taxon:269797"
     gene            429..1829
                     /locus_tag="Mbar_A0001"
     CDS             429..1829
                     /locus_tag="Mbar_A0001"
                     /codon_start=1
                     /transl_table=11
                     /product="hypothetical protein"
                     /protein_id="AAZ68995.1"
                     /translation="MFSIDIMINMNKKYLQLLMLSTLGLLLIANTAAADTYLNWCGKE
                     WWVRSGTGNPGSNNWNSSDNSVWVDENENLHLTIQKVGDMWYSTEVDTTSADYTYGVY
                     SWTVSSPILNLDPNIVAAMFYRHNDTNEIDIGATQWGWMYSDRLNYGVAPNSYQSAIP
                     YDSPYQNATDVTYSFDWEPTYVHFTAKLSNGTVISDWNCTDQTSIPHVAGGVAMQMWL
                     MNHLAPINGQNAEMVLSDFSYVPSSVAPDTPDAPDAPDTSDTYLNWCGREWWVRNVPG
                     NPGGNNWSNSSNSVWVDENQNLHLTIQKIGDIWYSTEVDTTSTDYIYGVYTCTVSSPI
                     LNLDPNIVAGMFFRHNDTNEIDIEATQWGGIYSDRLSYSVQPNAYQSAIPYDSPYQNA
                     TDVTYSFDWEPTYVHFTTKLSNGTVISDWNCTDQTSIPHVTGGVAMQMWLMNHLAPIN
                     GQNAEMVLSNFSYVPS"
     gene            complement(1882..2028)
                     /locus_tag="Mbar_A0002"
                     /pseudo
     gene            complement(2107..3381)
                     /locus_tag="Mbar_A0003"
     CDS             complement(2107..3381)
                     /locus_tag="Mbar_A0003"
                     /codon_start=1
                     /transl_table=11
                     /product="asparaginase"
                     /protein_id="AAZ68996.1"
                     /translation="MEFKQGDRVRIEKNGTVYEGKVMPSMEGYITIKMNSGYNAGFSM
                     DKVKITLLENNGENTNGGLNGGKEHKTAGEEVQKSGKKLPKVAILSTGGTIASKIDYR
                     TGAVTSQFTADDILAAIPELREIADFKGRVISSILSENMDSESWQNLARAIVEEIEAG
                     ADGVIVTHGTDTMMYTAAALSFMIETPVPIVIVGSQRSADRPSSDNAMNAICAALVAI
                     SDIAEVSVVMHGTTSDDFCEIHRGTKVRKMHTSRRDAFKSINSRPIGIVDYNTRKIKT
                     FIDYIKRGERPLKFNPGMEPKCALVKFTPGSGPEILDHYIDSGYRGLVLEGTGLGHVS
                     TKWIPKIQKATDAKMPVIVTSQCLNGRICDRVYDTGRDMLKAGAIEGEDTLPEIALVK
                     LMWVLGQTDEFNEAVKMLREDISGEITKCCFK"
     gene            complement(3636..5111)
                     /locus_tag="Mbar_A0004"
     CDS             complement(3636..5111)
                     /locus_tag="Mbar_A0004"
                     /EC_number="4.3.2.1"
                     /codon_start=1
                     /transl_table=11
                     /product="argininosuccinate lyase"
                     /protein_id="AAZ68997.1"
                     /translation="MSNILRRGRLEAAQDEEILRYTSSMEADRWIFDADIAVDLAHTV
                     MLKEQGIINREDCSKILSGLLKIREEGMEKLDFSYEDIHISLESRLIDMVGEDVGGRM
                     HSGRSRNDEVATCIRLVLREELTGLLEEIHELRQALLTLAEKHTETLMPGFTHMQHAQ
                     PTTLAHHLCAHEAALGRDFDRIQDAYSRVNLCPLGAAAFASTGFNLNRKRTQELLGFD
                     GLLENSMDAVSTRDFLIECASGFTNLMINLSRMAEELVIWSSSEFNFIELDDMYASTS
                     SIMPQKKNPDTAELMRGKTGVAVGALMSLITICKGLPLSYNRDLQEATPNLWRSVETV
                     RASVRIMEGMIKTMKVRPEVLVAQSVTGFTTATELADTFVRETGIPFRTAHQIVGMLA

                     NYLSKRQTELELNRQEIATLKDITDSAFENLLATVNEYRQA"
     gene            complement(5621..6046)
                     /locus_tag="Mbar_A0005"
     CDS             complement(5621..6046)
                     /locus_tag="Mbar_A0005"
                     /codon_start=1
                     /transl_table=11
                     /product="conserved hypothetical protein"
                     /protein_id="AAZ68998.1"
                     /translation="MSRKKLVIFVCIFLLLISIIVLIPVIKQNILLDKNENNNDKESG
                     NYFFIHNWGDKSHEVTVEVLDSKNTSIFNESYMSAPKKEYMRKQFPFTLTSGTYIKAT
                     LDNNITKTEMISNDASDLAIYIDIEIQPDDPLDIGIAIP"
     gene            complement(6080..6667)
                     /locus_tag="Mbar_A0006"
     CDS             complement(6080..6667)
                     /locus_tag="Mbar_A0006"
                     /codon_start=1
                     /transl_table=11
                     /product="hypothetical protein"
                     /protein_id="AAZ68999.1"
                     /translation="MNKIFGVSAIFATFLIVTVVVVLAVSTTTEDDKSDIINNIAFDK
                     KLLDFNDTLDNFETVTTNPTAFLDDAADGQVTLRLLGQNFDLKLQKIHIVSDNATITA
                     ADGSISDAPKSYSYTGTVVGEANSSVVLTAGDGVLIGEINVDNKSYYIDQTAKKYNNK
                     VVHIVYSSDEIKTGNILAYCTVFPVIYFVPQVRKS"
     gene            7051..7299
                     /locus_tag="Mbar_A0007"
     CDS             7051..7299
                     /locus_tag="Mbar_A0007"
                     /codon_start=1
                     /transl_table=11
                     /product="hypothetical protein"
                     /protein_id="AAZ69000.1"
                     /translation="MIYSYILCHYTKSSIAKITELKDTSTGKSYKGGNNCATTPSMHQ
                     DDNRCQIIGDIEERPIIPEIGIEMINNLIKTYFLSPFH"
     gene            7472..8071
                     /locus_tag="Mbar_A0008"
     CDS             7472..8071
                     /locus_tag="Mbar_A0008"
                     /EC_number="2.1.1.71"
                     /codon_start=1
                     /transl_table=11
                     /product="phosphatidyl-N-methylethanolamine
                     N-methyltransferase"
                     /protein_id="AAZ69001.1"
                     /translation="MSVVSKYNRIAPIYELIDLPLEYFFFREWRKEALSGLSGKILEV
                     GVGTGRNLKYYPASCRVIGIDKSKRMLRRAQEKAEGRKNITLYPMDAEHLEFPDNSFD
                     YVITTFVLCTIPDPVKALKEMRRVLKPSGELIALEHVHSDYPFVDFIEHLINPVLFIL
                     LGDHTTRHTVKNIEKAGFTIKEAKKLAFKDVFRKIRAKP"
     gene            8181..8495
                     /locus_tag="Mbar_A0009"
     CDS             8181..8495
                     /locus_tag="Mbar_A0009"
                     /codon_start=1
                     /transl_table=11
                     /product="conserved hypothetical protein"
                     /protein_id="AAZ69002.1"
                     /translation="MENKLKFLYETGRKEQVRMYLRTQNIRDETFDEQYKKRNDCEKI
                     HGHIKGTVKFDIKRVRNQSRKLYSLSSFIAYQLLVLTEMQNKIGDKFIWKVLLKKWHQ
                     IR"
     gene            complement(8845..10155)
                     /locus_tag="Mbar_A0010"
     CDS             complement(8845..10155)
                     /locus_tag="Mbar_A0010"
                     /codon_start=1
                     /transl_table=11
                     /product="thiazole biosynthesis protein"
                     /protein_id="AAZ69003.1"
                     /translation="MTDNSNDIEARPKAGAHTSRESKHTPEDYIENPDNPGSGPSSLR
                     PEIPPNVIIVRYGELALKSTGVRNWYEKILMKNIAAMLESRDIPYFQIRREWGRIFIE
                     TMDFRAAEAAADVFGIVSTSPALTTEPTLESTASVCATLAKDLVLEGESFAVRARRSG

                     GGLPLGTQGSMVVLMSGGLDSPVAAWLMMKRGVMIIPVYCNTSPYAENAARERAFECI
                     RQLQKWAPGHQFKTYELPHGPNLRTFIDICNRKNTCLLCKRMMYREAYEVMKKEGASG
                     IITGSSLGQVASQTAANMYAEIYQLAIPIYHPLIAFDKTEIIDIARKIGTYDISSQPA
                     GSCTAVPERPEIGANYDLVVTEEQKMDIETMVFNAMKAAKVLKL"
     gene            complement(10465..13881)
                     /locus_tag="Mbar_A0011"
     CDS             complement(10465..13881)
                     /locus_tag="Mbar_A0011"
                     /codon_start=1
                     /transl_table=11
                     /product="conserved hypothetical protein"
                     /protein_id="AAZ69004.1"
                     /translation="MSSIRKNNLIVGFFILLALMLYFFSGFLSVAGAVTGKELVAEDY
                     EKNEVNEKTEVAPDLYEIMAQRPSSIEGLIDKGNALYSSKKYQLSVNCYNDALKIDPN
                     SSLAWYGKGCSLAELGKNDQAVNCYEKALSTFPVSPENWYNKGNKHLELNNYVEAINF
                     YDKSFAANTYLSTVWYRKALASEQLGLDQESLNSYDKSIELNSNSSSSLQMQGMAYLG
                     LEKYPEAIEYLDSALNITPDNAELLYQKGVVLDKSGDYETAIDCYDKAISFNPDLVNA
                     WHNKGVNLEKMGIYDEALTCYEFVLLSEPENLDVLQRKGVCLEKLGRNDEALQCYDEV
                     LVYDPGSSEAWYSKGSLLNKTGQYDAAIA CYDKALNPDTGVQVEEIGSDSLEQLNVYE
                     AALPSYPENPEFKSSPTVKIWYEKALAFDKLEKYESAIECYDKVLETESGHAVVWYLK
                     GLDLERLGRYEEAIECYGRALKLDSGYAKVWYRKGLDSSKIKDYKDAVESYDKALEID
                     ENYTLTWAGKAFALAKLGEYESSLTCYNKVLGAVPSSAVAWYNKGLVLDELGKHAEAS

Alignment Scores:
Length:                 4837408
Score:                  671.50         Matches:       136    
Percent Similarity:     65.1%          Conservative:  54     
Best Local Similarity:  46.6%          Mismatches:    93     
Query Match:            44.1%          Indels:        9      
DB:                     6              Gaps:          3      

US-16-342-143-160 (1-297) x CP000099 (1-4837408)

Qy          1 MetSerIleGlnIleAspIleGluProGly------------------AsnValArgVal 14
              |||   |||:::|||   |||:::   |||                  ||||||      
Db    1992132 ATGGGAATTGAAATCAGCATAAAGGCGGGTGCAGACGCAGCAACTTCAAACGTCAGCGCT 1992073

Qy         15 SerGlySerSerArgHisIleIleThrAspAlaAspValArgThrPheGlyLeuAsnAsp 34
              |||||||||   :::|||||||||||||||   :::   :::||||||   :::   |||
Db    1992072 TCGGGAAGTGTACAGCACATTATCACAGATAAAGAGAGAAAGACATTTGACATTGAAGAT 1992013

Qy         35 AsnAlaLeuLysAsnAlaValLeuAlaHisLeuGlyArgArgProAsnAspAlaPheLeu 54
                    ||||||:::||||||      :::   |||::::::||||||||||||:::|||
Db    1992012 GCAGGTCTTAAAAGTGCAGTTGAAAAGTATTTCGGAAAGAAACCTAATGATGCTTATCTT 1991953

Qy         55 ArgSerProThrProTrpGlyAspLeuTyrSerThrTyrGlyTrpProGlnValGlnThr 74
                 |||||||||||||||   |||||||||   ||||||||||||   :::|||||||||
Db    1991952 CACAGCCCTACTCCCTGGGATGACCTCTACAAAACATACGGCTGGAGTGAGGTTCAGACG 1991893

Qy         75 ValLeuAlaValArgSerSerGlnIleLeuGluGluThrSerArgProValMetLeuAla 94
              :::|||   |||:::|||::::::|||   |||   ||||||   ||||||::::::|||
Db    1991892 ATACTGGATGTCAAGAGCGCAAAAATAACTGAGATCACTTCAGAACCAGTAATAGTGGCA 1991833

Qy         95 TyrGlnAsnPheValAsnAsnThrAsnThrGluAlaThrTyrThrAlaSerMetSerArg 114
                 :::   |||||||||:::::::::   :::||||||:::   ||||||:::|||   
Db    1991832 ACCAAGAAATTCGTCAATAGCAGCTCAAAGAAAGCCACTTTCGATGCCAGCATTTCGGAC 1991773

Qy        115 AlaValThrAsnSerSerSerAsnThrTrpSerAsnThrHisSerLeuThrPheGluGln 134
                 |||||||||::::::   :::   ||||||   |||   ::::::         |||
Db    1991772 CAGGTAACCAATACCACGGAGAGCAACTGGTCTCAGACGGACACAATCGATGTAGGGCAG 1991713

Qy        135 LysIleLysTyrGlyIleAsnPhe---GlyIleThrAlaGluGlyGluThrThrLeuSer 153
              ||||||   |||   ::::::|||   |||            |||||||||::::::|||
Db    1991712 AAGATTACATATGATGTCAGCTTCCTGGGGGCCGGTGGAGGAGGAGAAACCTCAATGTCT 1991653

Qy        154 TyrGluPheSerPheGlyGlnSerGlyThrGluSerValSerThrThrLeuSerThrGly 173
              |||      |||:::||||||   |||:::||||||   |||   |||:::   :::   
Db    1991652 TACAGCCATTCCTGGGGGCAAGGCGGATCTGAAAGCAAAAGCATTACAGTCGGCTCAAGC 1991593

Qy        174 AlaGlyValSerValValValAlaProHisArgThrLysHisAlaIleLeuSerAlaSer 193

Db    1991592 TCAGGAGTAAGTGTAGAATTGGAACCTGGCGAGTCAATTGAAGCTGTACTGTCAGCAAGC 1991533

Qy        194 GluGlyArgMetArgValArgIleArgTyrGluAlaTyrLeuThrGlySerThrAlaVal 213
                 |||   |||:::|||||||||   |||   |||:::|||||||||||||||||||||
Db    1991532 CGAGGTGTAATGAAGGTGAGGATTGTTTACATGGCCCATCTAACAGGCAGTACAGCTGTC 1991473

Qy        214 AsnTyrAsnProArgHisAsnGlyHisHisPheTrpGlyLeuGlyIleAlaGlyValMet 233
              ||||||||||||   :::      ||||||||||||   |||   |||   |||||||||
Db    1991472 AATTATAACCCGACTTACAAAGACCACCATTTCTGGTCTCTTCCTATTACTGGCGTTATG 1991413

Qy        234 ArgSerGlyAsnIleSerAsnThrArgThrIleThrGluAspIleSerLeuGlnSerTyr 253
                 :::   ::::::|||      |||      ||||||||||||   :::      |||
Db    1991412 AGTGCTGCCAGTCTCTCGACTAACAGAGAATTTACAGAAGACATCGAGATAGGCTACTAC 1991353

Qy        254 SerAsnGlySerValValLeuGlyGluGlyProAlaProIleSerLeuValGluAlaVal 273
              |||:::      :::   |||                  :::               |||
Db    1991352 TCAGACGCAAAAATAGAACTAAGAAATCCGCAGGGTCAATTAAAGGCAACATTTTTGGTG 1991293

Qy        274 GluThrLeuAsnGluLysAlaThrAlaProIlePro 285
                       |||:::   |||         :::|||
Db    1991292 ------GCTAATAAACCCGCAGTTGAAAAAGTACCA 1991263

Maeder et al (The Methanosarcina barkeri Genome: Comparative Analysis with Methanosarcina acetivorans and Methanosarcina mazei Reveals Extensive Rearrangement within Methanosarcinal Genomes. JOURNAL OF BACTERIOLOGY, p. 7922–7931, 2006), teaching a polypeptide having 44% sequence match to instant SEQ ID NO: 160, but does not teach the sequence having insecticidal activity.  
Against instant SEQ ID NO: 160

RESULT 3
Q46C28_METBF
ID   Q46C28_METBF            Unreviewed;       295 AA.
AC   Q46C28;
DT   13-SEP-2005, integrated into UniProtKB/TrEMBL.
DT   13-SEP-2005, sequence version 1.
DT   16-OCT-2019, entry version 69.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:AAZ70564.1};
GN   OrderedLocusNames=Mbar_A1619 {ECO:0000313|EMBL:AAZ70564.1};
OS   Methanosarcina barkeri (strain Fusaro / DSM 804).
OC   Archaea; Euryarchaeota; Stenosarchaea group; Methanomicrobia;
OC   Methanosarcinales; Methanosarcinaceae; Methanosarcina.
OX   NCBI_TaxID=269797 {ECO:0000313|EMBL:AAZ70564.1, ECO:0000313|Proteomes:UP000008156};
RN   [1] {ECO:0000313|Proteomes:UP000008156}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=Fusaro / DSM 804 {ECO:0000313|Proteomes:UP000008156};
RX   PubMed=16980466; DOI=10.1128/JB.00810-06;
RA   Maeder D.L., Anderson I., Brettin T.S., Bruce D.C., Gilna P.,
RA   Han C.S., Lapidus A., Metcalf W.W., Saunders E., Tapia R.,
RA   Sowers K.R.;
RT   "The Methanosarcina barkeri genome: comparative analysis with
RT   Methanosarcina acetivorans and Methanosarcina mazei reveals extensive
RT   rearrangement within methanosarcinal genomes.";
RL   J. Bacteriol. 188:7922-7931(2006).
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms

CC   -----------------------------------------------------------------------
DR   EMBL; CP000099; AAZ70564.1; -; Genomic_DNA.
DR   RefSeq; WP_011306610.1; NC_007355.1.
DR   EnsemblBacteria; AAZ70564; AAZ70564; Mbar_A1619.
DR   GeneID; 3624244; -.
DR   KEGG; mba:Mbar_A1619; -.
DR   eggNOG; arCOG06848; Archaea.
DR   eggNOG; ENOG4111T7I; LUCA.
DR   HOGENOM; HOG000133519; -.
DR   OMA; KKPNDAY; -.
DR   OrthoDB; 54771at2157; -.
DR   BioCyc; MBAR269797:GHUW-1609-MONOMER; -.
DR   Proteomes; UP000008156; Chromosome.
PE   4: Predicted;
KW   Complete proteome {ECO:0000313|Proteomes:UP000008156}.
SQ   SEQUENCE   295 AA;  31743 MW;  345DE13B1C573BE1 CRC64;

  Query Match             44.1%;  Score 671.5;  DB 5;  Length 295;
  Best Local Similarity   46.6%;  
  Matches  136;  Conservative   54;  Mismatches   93;  Indels    9;  Gaps    3;

Qy          1 MSIQIDIEPG------NVRVSGSSRHIITDADVRTFGLNDNALKNAVLAHLGRRPNDAFL 54
              | |:| |: |      ||  ||| :||||| : :|| : |  ||:||  : |::||||:|
Db          1 MGIEISIKAGADAATSNVSASGSVQHIITDKERKTFDIEDAGLKSAVEKYFGKKPNDAYL 60

Qy         55 RSPTPWGDLYSTYGWPQVQTVLAVRSSQILEETSRPVMLAYQNFVNNTNTEATYTASMSR 114
               ||||| ||| |||| :|||:| |:|::| | || ||::| : |||::: :||: ||:| 
Db         61 HSPTPWDDLYKTYGWSEVQTILDVKSAKITEITSEPVIVATKKFVNSSSKKATFDASISD 120

Qy        115 AVTNSSSNTWSNTHSLTFEQKIKYGINF-GITAEGETTLSYEFSFGQSGTESVSTTLSTG 173
               |||:: : || | ::   ||| | ::| |    |||::||  |:|| |:|| | |: : 
Db        121 QVTNTTESNWSQTDTIDVGQKITYDVSFLGAGGGGETSMSYSHSWGQGGSESKSITVGSS 180

Qy        174 AGVSVVVAPHRTKHAILSASEGRMRVRIRYEAYLTGSTAVNYNPRHNGHHFWGLGIAGVM 233
              :|||| : |  :  |:|||| | |:||| | |:||||||||||| :  |||| | | |||
Db        181 SGVSVELEPGESIEAVLSASRGVMKVRIVYMAHLTGSTAVNYNPTYKDHHFWSLPITGVM 240

Qy        234 RSGNISNTRTITEDISLQSYSNGSVVLGEGPAPISLVEAVETLNEKATAPIP 285
               : ::|  |  |||| :  ||:  : |      :     |   |: |   :|
Db        241 SAASLSTNREFTEDIEIGYYSDAKIELRNPQGQLKATFLV--ANKPAVEKVP 290




Response to Arguments
35 U.S.C. §101 Rejection 
The previously rejected claims have been canceled (moot), except that claim 50 has been amended by applicant.  
The 101 rejection to claim 50 is withdrawn, because amended claim 50 has practical application (particularly deletion, insertion and substitution).

RESPONSE TO THE NON-FINAL OFFICE ACTION DATED JULY 24, 2020 Page 8
35 U.S.C. Rejection - Indefiniteness 
Claim 50 is rejected for allegedly being indefinite. Applicants respectfully traverse and disagree. 
The rejection to claim 50 is withdrawn in view of claim amendment.
New 112(b) rejections are made in view of claim amendments and added new claims. 

35 U.S.C. 112 Rejections - Written Description
Claims are canceled, significantly amended, and newly added. 
Applicant argues that Claim 43 as currently amended recites "[a] DNA construct comprising a recombinant polynucleotide encoding an insecticidal polypeptide having at least 75% sequence identity to SEQ ID NO: 160 operably linked to a heterologous regulatory element.", and that According to the MPEP 2163 Section (11)(A)(3)(a)(ii): "The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such  identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406."
Application No.: 16/342143 Confirmation No.: 5326RESPONSE TO THE NON-FINAL OFFICE ACTION DATED JULY 24, 2020 Page 9Applicant also notes that, in addition to Example 5, the specification describes amino acid sequence alignments of selected subgroups of [PD080 homologs as illustrated in Figures 1-3; phylogenetic trees of selected subgroups of the IPD080 homologs illustrated in Figure 4 and Figure 5; describes homologs of IPDO8OAa protein (SEQ ID NO:160) in Table 3; describes percent identity of IPDO80 homologs compared to IPDO8OAa (SEQ ID NO:160) in Table 4; describes a matrix table of pair-wise identity, based upon the Needleman-Wunsch algorithm (Needle program in EMBOSS tool suite) for the IPD080B subgroup of honologs in Table 5; describes the percent identity compared to IPD080Da (SEQ ID NO: 288), based upon the Needleman-Wunsch algorithm, of a selected group of IPD80Da homotogs, in Table 6; 
Applicant argues that applicant describes results from insecticidal activity from bioassays of IPD080 homologs against European corn borer in Table 7; describes results from bioassays of dilution series of His-tagged IPDO80 homologs against the Lepidoptera pests: CEW; FAW; and; ECB, in Tables 8, 9 and 10; for example. 
	The arguments are fully analyzed but not deemed persuasive.
The sequences and percentage identical thereof obtained by algorisms of bioinformatics tools are not consistent or reliable.  
Critically, the majority of the homolog sequences selected by bioinformatics tools have at least 90% sequence identities to SEQ ID NO: 160 (page 156 of the specification, example 6, tables 3-6).  
Only SEQ ID NOs: 238-239, 261-272 are below 90% (p161, table 4).  None of the SEQ ID NOs: 238-239, 261-272 below 90% sequence identity to SEQ ID NO: 160 shows insecticidal activity (p164-165, table 7). Thus a sequence below 90% identity to SEQ ID NO: 160 is unlikely have insecticidal activity. 
Therefore, the rejection is proper. 
It is also proper that claims 63-64 are excluded from the rejection.  Regarding claim 64, only the sequences (1) having at least 90% sequence identity to SEQ ID NO: 160 and (2) having insecticidal activity would be considered for rejoinder.  However the claims are also rejected by 101. 

35 U.S.C. 102 Rejection to claim 50 
The rejection to claim 50 is withdrawn in view of claim amendment.  The cited reference, or any reference, does not teach the limitations of claim 50.  


Conclusion 
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/Ashley K Buran/Primary Examiner, Art Unit 1662